DETAILED ACTION
The instant application having Application No. 17/267,372 filed on 02/09/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a receiving unit configured to ....” , “a feedback unit configured to ....." and “a transmitting unit configured to…” (Claims 24, 25, 27, 31, 33 and 36-38) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “….unit configured…” coupled with functional language “receive, transmit, feed back, obtains or selects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 23, 24 and para. 0166 of US 2022/0116167 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva et al. (EP 3536024 B1 heareinafter Da Silva).
Regarding claim 24, Da Silva discloses “a user equipment” as [(Para. 0042), wireless device 110A] “comprising: a receiving unit configured to receive reference signal configuration information transmitted by a base station by using at least one reference signal group,” [(Para. 0020), wireless device may receive, from a network node, a measurement configuration message that includes the measurement configuration and information about the one or more beam groups and the report triggering configuration] “the reference signal configuration information including an identification of at least one reference signal group and measurement configuration information of at least one reference signal group;” [(Para. 0023), The measurement report may include one or more of: one or more cell identifiers associated to a beam group; an identifier of a beam group that has triggered the measurement report by the wireless device; a measurement per beam for each beam in the beam group that has triggered the measurement report by the wireless device; and an aggregated value for the beam group that has triggered the measurement report by the wireless device.] “and a feedback unit configured to feed back feedback information about channel quality according to the reference signal configuration information” [(Para. 0052), wireless device 110A sends a measurement report to network node 115A … the measurement report may include an aggregated value for the beam group that has triggered the measurement report by wireless device 110A. The aggregated value for the beam group may, for example, be an average of beam group quality (such as one or more of an average RSRP, an average RSRQ, and an average SINR).].
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 24, including “a base station comprising: a transmitting unit configured to transmit..” as [(Para. 0042), wireless device 110A may receive the measurement configuration from a network node 115].
Regarding claim 26, Da Silva discloses “wherein, the measurement configuration information of the reference signal group includes configuration information of at least one reference signal in the reference signal group” as [(Para. 0086), The measurement configuration defines one or more beam groups and a report triggering configuration. Each of the one or more beam groups comprises one or more beams, and each beam has an associated reference signal.].
Regarding claim 27, Da Silva discloses “wherein: the measurement configuration information of the reference signal group further includes repetition indication information, and the repetition indication information is used to indicate whether the base station currently uses a same spatial filter for the reference signal group as previous for transmission; or the repetition indication information is used to indicate whether the base station currently uses the same spatial filter for one or more transmitting units as previous for transmission” as [(Para. 0019), A beam group may be defined as, for example, one of: a set of reference signals independent of transmission resources; a set of transmission resources independent of reference signals; a combined set of reference signals and transmission resources; a group of beams sharing the same transmitted cell identifier; a group of beams sharing multiple cell identifiers; a group of beams sharing the same node identifier; and a group of beams sharing the same transmission/reception point (TRP). Each of the one or more beam groups includes one or more beams, and each beam has an associated reference signal.].
Regarding claim 28, Da Silva discloses “wherein, the feedback information is associated with one or more reference signal groups among at least one reference signal group;” as [(Para. 0018), In certain embodiments, to enable beam group based report triggering, a wireless device is configured to trigger reports by beam groups. The wireless device may be configured with report triggering for groups of beams enabling the wireless device to combine measurements of several beams into one triggering condition… (Para. 0045), A beam group may be defined in any suitable manner. As one example, a beam group may be defined as a set of reference signals independent of transmission resource] and the feedback information further includes an identification of the one or more reference signal groups” as [(Para. 0023), The measurement report may include one or more of: one or more cell identifiers associated to a beam group; an identifier of a beam group that has triggered the measurement report by the wireless device.].
Regarding claim 29, Da Silva discloses “wherein, the reference signal configuration information further includes: the number of reference signal groups that the base station needs to receive the feedback information from the user equipment;” as [(Para. 0023), the network node receives a measurement report from the wireless device if one or more conditions that trigger a measurement report by the wireless device are satisfied. The measurement report may include one or more of: one or more cell identifiers associated to a beam group; an identifier of a beam group that has triggered the measurement report by the wireless device; a measurement per beam for each beam in the beam group that has triggered the measurement report by the wireless device; and an aggregated value for the beam group that has triggered the measurement report by the wireless device.] “and the user equipment feeds back the feedback information according to the number defined by the reference signal configuration information” [(Para. 0021), the wireless device sends a measurement report to a network node. In certain embodiments, the measurement report may include one or more of: one or more cell identifiers associated to a beam group; an identifier of a beam group that has triggered the measurement report by the wireless device; a measurement per beam for each beam in the beam group that has triggered the measurement report by the wireless device; and an aggregated value for the beam group that has triggered the measurement report by the wireless device].
Regarding claim 30, Da Silva discloses “wherein, the measurement configuration information of the reference signal group further includes: a channel quality type measured by the user equipment;” as [(Para. 0052), As another example, the measurement report may include an aggregated value for the beam group that has triggered the measurement report by wireless device 110A. The aggregated value for the beam group may, for example, be an average of beam group quality (such as one or more of an average RSRP, an average RSRQ, and an average SINR).] “and the user equipment obtains feedback information of a corresponding type of channel quality according to the channel quality type” [(Para. 0052), As another example, the measurement report may include an aggregated value for the beam group that has triggered the measurement report by wireless device 110A. The aggregated value for the beam group may, for example, be an average of beam group quality (such as one or more of an average RSRP, an average RSRQ, and an average SINR).].
Regarding claim 31, Da Silva discloses “wherein, the measurement configuration information of the reference signal group further includes: measurement configuration information of a received signal strength indication of at least one reference signal in the reference signal group and/or measurement configuration information of an interference strength;” as [(Para. 0072), The comparisons made in the triggering events could further include, for example, an offset (e.g., signal strength and/or quality) and TTT that are specific for the considered group of cells or beams] “and the feedback unit obtains reference signal reception quality and/or signal to interference plus noise ratio of the reference signal group according to the measurement configuration information of the received signal strength indication and/or measurement configuration information of the interference strength; or the feedback unit obtains reference signal reception quality and/or signal to interference plus noise ratio of the reference signal group according to a preset configuration” [(Para. 0052), the measurement report may include an aggregated value for the beam group that has triggered the measurement report by wireless device 110A. The aggregated value for the beam group may, for example, be an average of beam group quality (such as one or more of an average RSRP, an average RSRQ, and an average SINR).].
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding claim 35, Da Silva discloses “wherein the beam configuration information further comprises: the number of reference signal groups that need to receive the feedback information from the user equipment” as [(Para. 0023), the network node receives a measurement report from the wireless device if one or more conditions that trigger a measurement report by the wireless device are satisfied. The measurement report may include one or more of: one or more cell identifiers associated to a beam group; an identifier of a beam group that has triggered the measurement report by the wireless device; a measurement per beam for each beam in the beam group that has triggered the measurement report by the wireless device; and an aggregated value for the beam group that has triggered the measurement report by the wireless device.].
Regarding claim 36, Da Silva discloses “wherein the method further comprises: the receiving unit selects one or more reference signal groups from the at least one reference signal group according to the received feedback information about the channel quality” as [(Para. 0049), wireless device 110A filters the performed one or more measurements to obtain a filtered measurement value for each of the one or more beam groups.].
Regarding claim 37, Da Silva discloses “a user equipment comprising: a receiving unit configured to receive information about a transmitting unit transmitted by a base station,” as [(Para. 0020), wireless device may receive, from a network node, a measurement configuration message that includes the measurement configuration and information about the one or more beam groups and the report triggering configuration] “the information about the transmitting unit indicating an identification of at least one transmitting unit and configuration information of a reference signal possessed by the at least one transmitting unit;” [(Para. 0023), The measurement report may include one or more of: one or more cell identifiers associated to a beam group; an identifier of a beam group that has triggered the measurement report by the wireless device; a measurement per beam for each beam in the beam group that has triggered the measurement report by the wireless device; and an aggregated value for the beam group that has triggered the measurement report by the wireless device “and a feedback unit configured to select one or more reference signals in the at least one transmitting unit according to the information about the transmitting unit,” [(Para. 0049), wireless device 110A filters the performed one or more measurements to obtain a filtered measurement value for each of the one or more beam groups.] “and feed back reference signal selection information indicating a user equipment selection result” [(Para. 0050), Wireless device 110A determines, based on at least one filtered measurement value, whether at least one of the one or more conditions that trigger a measurement report are satisfied… (Para. 0052), upon determining that at least one of the one or more conditions that trigger a measurement report are satisfied, wireless device 110A may send a measurement report to network node 115A.].
Regarding claim 38, Da Silva discloses “wherein, the reference signal selection information includes the identification of the at least one transmitting unit, indication information of a reference signal selected in the transmitting unit, and/or channel feedback information corresponding to the selected reference signal” as [(Para. 0049), Wireless device 110A performs one or more measurements on the associated reference signal of each beam of the one or more beams included in each of the one or more beam groups. As described in more detail below in relation to FIGURE 4, wireless device 110A filters the performed one or more measurements to obtain a filtered measurement value for each of the one or more beam groups. In certain embodiments, the filtering may be performed at the physical layer. For example, a per-beam filter in the physical layer may determine a filtered value based on historical measurements as well as filtering parameters].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463